Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2021 has been entered.
 
Response to Applicants Arguments/Amendments

Applicants arguments/amendments filed on 11/23/2021 have been entered and made of record.

Regarding applicants arguments with respect to the rejection under 35 U.S.C. 103 to claims 1-18 while the examiner does not agree with applicant that Ma does not teach the newly amended elements the examiner notes that the due to the number of features requiring combination and the complexity of the combination required, the examiner no longer believes it obvious to combine the necessary references to reach the claim elements without engaging in hindsight reasoning. 

Regarding applicants arguments with respect to claims 19 and 20 , the examiner notes applicant lumps these claims in with claim 1 despite claim 1 because  argues Ma does not disclose:

Applicant notes that paragraph [0041] of Ma provides: 
It may be difficult for the OCR engine to distinguish Latin characters such 
as "c f i 1 j k o p s u v w x y z" from their corresponding upper case characters "C F I L J K O P S U V W X Y Z" (similar difficulties may exist for other alphabets as well). This difficulty may lead to a CPWE. A typical example of capital error may be the incorrect recognition of "pANAsoNic" instead of "PANASONIC" or "errOr" instead of "error." To detect this error type, error type arbitrator 118 checks all the characters of a word for these "difficult case" characters. If there are a number of upper case characters and all the lower case characters are the above characters, or if there are a number of lower case characters and all the upper case characters are the above characters, then the error type is classified as capital word error. Initial words determined to have a CPWE are processed by CPWE match engine 122 to correct the capitalization error, step 312, by changing the case of all the difficult case characters in the initial word to match the case of the remaining 
characters. (Emphasis added). 
Applicant notes that Ma does not disclose, teach, or suggest identify one or more errors in text generated after performing optical character recognition (OCR) on each section based on a data type of at least one word in the generated text, a type of at least one character of the at least one word, or a position of the at least one character as recited in the amended Claim 1. Further, other cited references, including Loginov and Ming, do not disclose, teach, or suggest these features. 


The examiner disagrees character type i.e. upper and lower case characters are used to determine errors in the above section of Ma. Applicant merely states that the feature is not taught without any clear explanation of how the claim language is different from Ma

Regarding applicants arguments with respect to double patenting. The examiner notes that applicant merely states that the rejection is moot in view of the amendments without additional explanation. The examiner disagrees for the reasons articulated in the rejection below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 


Claims 1, 2, 3  and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 3 (for claims 3 and 8) of U.S. Patent No. 10614301 in view of Ming US2016/0180163 and Ma et al 2004/0086179 . 

Re claim 1, Claim 1 of the ‘301 patent contain all the features of claims 1 of the current application , except for the features identify a plurality of paragraphs in a plurality of images; based on the identified plurality of paragraphs segment the plurality of images into a plurality of sections and Page 6 of 19Application No. 16/789,174 Reply to Office Action of March 31, 2021 identifying one or more errors in the generated text based on determination of the data type of the at least one word in the generated text, a type of at least one character of the at least one word or a position of the at least one character. 

Ming discloses identify a plurality of paragraphs in a plurality of images; based on the identified plurality of paragraphs segment the plurality of images into a plurality of sections see paragraph 5 note that it is well known in the art to split a document by various levels of granularity i.e. words lines and paragraphs. One of ordinary skill in the art could have easily used the well known method of segmenting by paragraphs and the results; segmenting the document using paragraphs, would have been predictable. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Claims 1   and Ming.




Re claims 2 and 3 the additional featues of claims 2 and 3 are taught by claims 2 and 3 of the ‘301 patent

Re claim 8 the examiner notes that the additional features of claim 8 are also taught by claim 3 of the ‘301 patent


Claim 4  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2  of U.S. Patent No. 10614301in view of Ming Ma and  Kostyukov US2017/0068866.

Claim 2 Ming and May disclose all of the elements of  claim 2 instant application (see rejection for claim 2).  Claim 2 and Ming  MA  do not expressly disclose wherein the linguistic database includes text corresponding to various languages and/or domains. Kostyukov disclose wherein the linguistic database may include text corresponding to various languages and/or domains (see paragraph 79 ). The reference is analogous art because it is related to performing OCR.  One of ordinary skill in the art could have easily included a dictionary with multiple languages and the results (OCR error correction is based on multiple languages ) would have been predictable. The motivation to combine is to process OCR data of multiple languages. (see paragraph 49). Therefore it would have been obvious before the effective filing date of the invention to combine Kostyukov Ma and Ming with claim 2  to reach the aforementioned advantage.


Claim 5  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1  of U.S. Patent No. 10614301in view of Ming US2016/0180163 and Ma .

Re claim 5, Claim 1 Ming and Ma disclose all the features of claim 1 of the instant application (see rejection of claim 1) Claim 1 of the ‘301 patent further does not disclose wherein the processor is further configured to: determine a count of pixels, representing text content, along a width of an image of the plurality of images; analyze distribution of the count of .

Claim 6  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1  of U.S. Patent No. 10614301in view of Ming  Loginov US2019/0065880  in further view of Ma et al 2004/0086179.

Re claim 6 Claim 1 does not disclose wherein the processor is further configured to generate a processed text from the processed image, wherein identification of the processed text from the processed image requires the processor to: perform OCR on the processed image to generate processed OCR text; identify the one or more errors in the generated processed OCR text; and correct each of the one or more errors in the generated processed OCR text by 


Laginov  discloses wherein the processor is further configured to generate a processed text from the processed image, wherein identification of the processed text from the processed image requires the processor to: perform OCR on the processed image to generate processed OCR text (see paragraph 78 note OCR is performed on the reconstructed image to produce text depicted by the image); The motivation to combine is to produce a OCR result for the combined (reconstructed) image  (see paragraph 78). The references are all analogues art because they are directed to generating accurate  OCR results . Therefore it would have been obvious before the effective filing date of the claimed invention to combine claim 1 Ming  MA and Loginov to produce an OCR result for the combined image.

Ma further discloses  discloses identify the one or more errors in the generated processed OCR text (see paragraph 39  seep paragraph 46); and correct each of the one or more errors in the generated processed OCR text by selecting correct text (see abstract final word is selected from a set of candidate words) from one or more bins associated with the one or more errors (see paragraph 46 set of candidate words associated with initial word error see abstract set of candidate words), to generate the processed text. The motivation to combine is to post process OCR output to correct errors improve quality of the text(see paragraph 2).Therefore it would have been obvious before the effective filing date of the claimed invention to combine Ma  Loginov and Ming with claim 1  to correct the errors in OCR output.

Claim 7 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1  of U.S. Patent No. 10614301in view of Ming Ma and Biassacco US 8,718,365.

Re claim 7, claim 1 Ming and  Ma disclose all of the elements of claim 1 of the instant application claim 1 of the ‘301 patent further does not disclose  further discloses identify a processed text from the processed image, wherein identification of the processed text from the processed image requires the processor to: retrieve generated text for each section in the processed image; and concatenate the generated text for each section in the processed image to generate the processed text. Biassacco identify a processed text from the processed image, wherein identification of the processed text from the processed image requires the processor to retrieve generated text for each section in the processed image; and concatenate the generated text for each section in the processed image to generate the processed text. (see column 2 lines  5-15 note that regions are separately processed by an OCR engine and the combined to produce a result).  The reference are analogous art because the deal with OCR processing of documents. The motivation to combine is to speed up processing time (see column 2 lines 5-15.)  Therefore it would have been obvious before the effective filing date of the invention to combine Biassacco with Ming and MA claim 1 to reach the aforementioned advantage.


Claim 9 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1  of U.S. Patent No. 10614301in view of Ma  Ming and Mori US 2014/0324648.

Re claim 9, Ma Ming claim 1 of the ‘301 patent discloses all the features of claim 1 of the instant application   claim 9 does not expressly discloses wherein the statistical score is calculated as an average count of the one or more errors. Mori discloses Mori further discloses wherein the statistical score is calculated as an average count of the one or more errors (see paragraph 61 error rate). The references are all analogues art because they are directed to generating accurate  OCR results. One of ordinary skill in the art could use the method of Mori .

Claims 10, 11, 14 and 17  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 10 and 13 (for claim 14 and 17) respectively of U.S. Patent No. 10614301 in view of Ming and MA. 


Re claim 10 Claim 9 of the ‘301 patent  contains all the features of claim 10 of the current application plus additional limitations, except for the features: identify a plurality of paragraphs in a plurality of images; based on the identified plurality of paragraphs segment the plurality of images into a plurality of sections and Page 6 of 19Application No. 16/789,174 Reply to Office Action of March 31, 2021 identifying one or more errors in the generated text based on determination of the data type of the at least one word in the generated text, a type of at least one character of the at least one word or a position of the at least one character. 

Ming discloses identify a plurality of paragraphs in a plurality of images; based on the identified plurality of paragraphs segment the plurality of images into a plurality of sections see paragraph 5 note that it is well known in the art to split a document by various levels of granularity i.e. words lines and paragraphs. One of ordinary skill in the art could have easily used the well known method of segmenting by paragraphs and the results; segmenting the document using paragraphs, would have been predictable. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Claims 1   and Ming.



Re claims 11 and 14 the additional features of claims 11 and 14 are taught by claims 10 and 13 of the ‘301 patent

Re claim 17 the additional features of claim 18 are taught by the features of claim 14

12  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10  of U.S. Patent No. 10614301in view of Ma  Ming and Kostyukov US2017/0068866.


Re claim 12 Claim 10 Ming and May disclose all of the elements of  claim 11 of  instant application (see rejection for claim 11).  Claim 10 and Ming  MA  do not expressly disclose wherein the linguistic database may include text corresponding to various languages and/or domains. Kostyukov disclose wherein the linguistic database may include text corresponding to various languages and/or domains (see paragraph 79 ). The reference is analogous art because it is related to performing OCR.  One of ordinary skill in the art could have easily included a dictionary with multiple languages and the results (OCR error correction is based on multiple languages ) would have been predictable. The motivation to combine is to process OCR data of multiple languages. (see paragraph 49). Therefore it would have been obvious before the effective filing date of the invention to combine Kostyukov with  claim 10 Ma  and Ming to reach the aforementioned advantage.

Claim 13  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9  of U.S. Patent No. 10614301in view of Ming US2016/0180163.

Re claim 13, claim 9 Ming and Ma disclose all of the elements of claim 10 of the instant application. Claim 9 does not disclose wherein the processor is further configured to: determine a count of pixels, representing text content, along a width of an image of the plurality of images; analyze distribution of the count of the pixels along a length of the image to identify the plurality of sections; and segment the image into the plurality of sections based on identification of the plurality of sections. 

Ming  disclose wherein the processor is further configured to: determine a count of pixels, representing text content, along a width of an image of the plurality of images (see paragraph 11 Horizontal projection); analyze distribution of the count of the pixels along a length of the image to identify the plurality of sections (see paragraph 11 vertical positions are analyzed to determine peak position to segment lines by determining the upper and lower bounds of the text line ); and segment the image into the plurality of sections based on identification of the plurality of sections (see paragraph 11 vertical positions are analyzed to determine peak position to segment lines by determining the upper and lower bounds of the text line ). One of ordinary skill in the art could have easily use the methods of Ming to determine the positions of lines combined with to determine sections of the document as in claim 9. The results, the document is segmented into section based on lines, would have been predictable. The reference is analogous art to because it is directed to segmenting text regions. Therefore it would have been obvious before the effective filing date of the invention to combine claim 9 with Ming and Ma.

Claim 15  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13  of U.S. Patent No. 10614301 and Ming in view of Loginov US2019/0065880 in further view of Ma et al 2004/0086179.

Re claim 15 claim 13 Ming and Ma disclose all the elements of claim 14 of the instant application.  Claim 13 does not disclose wherein the processor is further configured to generate a processed text from the processed image, wherein identification of the processed text from the processed image requires the processor to: perform OCR on the processed image to generate processed OCR text; identify the one or more errors in the generated processed OCR text; and correct each of the one or more errors in the generated processed OCR text by 


Laginov  discloses wherein the processor is further configured to generate a processed text from the processed image, wherein identification of the processed text from the processed image requires the processor to: perform OCR on the processed image to generate processed OCR text (see paragraph 78 note OCR is performed on the reconstructed image to produce text depicted by the image); The motivation to combine is to produce a OCR result for the combined (reconstructed) image  (see paragraph 78). The references are all analogues art because they are directed to generating accurate  OCR results . Therefore it would have been obvious before the effective filing date of the claimed invention to combine claim 13 Ming Ma  and Loginov to produce an OCR result for the combined image.

Ma further discloses  identify the one or more errors in the generated processed OCR text (see paragraph 39  seep paragraph 46); and correct each of the one or more errors in the generated processed OCR text by selecting correct text (see abstract final word is selected from a set of candidate words) from one or more bins associated with the one or more errors (see paragraph 46 set of candidate words associated with initial word error see abstract set of candidate words), to generate the processed text. The motivation to combine is to post process OCR output to correct errors improve quality of the text(see paragraph 2).Therefore it would have been obvious before the effective filing date of the claimed invention to combine Ma Ming and Loginov with claim 13  to correct the errors in OCR output.

16  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13  of U.S. Patent No. 10614301in view of in view of Ming and  Biassacco US 8,718,365.

Re claim 16 claim 13 Ming and Ma disclose all the elements of claim 14 of the instant application. Claim 13 does not disclose  further discloses identify a processed text from the processed image, wherein identification of the processed text from the processed image requires the processor to: retrieve generated text for each section in the processed image; and concatenate the generated text for each section to generate the processed text. Biassacco identify a processed text from the processed image, wherein identification of the processed text from the processed image requires the processor to retrieve generated text for each section in the processed image; and concatenate the generated text for each section to generate the processed text. (see column 2 lines  5-15 note that regions are separately processed by an OCR engine and the combined to produce a result).  The reference are analogous art because the deal with OCR processing of documents. The motivation to combine is to speed up processing time (see column 2 lines 5-15.)  Therefore it would have been obvious before the effective filing date of the invention to combine Biassacco with Ming Ma and   claim 13 to reach the aforementioned advantage.




Claim 18 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9  of U.S. Patent No. 10614301and Ming in view of Mori US 2014/0324648.

.

Claims 19 and 20  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17 and 18 of U.S. Patent No. 10614301 in view of Ma. 

Re claim 19 Claim 17 of the patent includes all the features of claims 19 of the current application plus additional limitations except for the features of : determining a data type of at least one word in the generated text ; Page 6 of 19Application No. 16/789,174 Reply to Office Action of March 31, 2021 identifying one or more errors in the generated text based on determination of the data type of the at least one word in the generated text a type of at least one character of the at least one word, or a position of the at least one character. Ma discloses  determining a data type of at least one word in the generated text ; Page 6 of 19Application No. 16/789,174 Reply to Office Action of March 31, 2021 identifying one or more errors in the generated text based on determination of the data type of the at least one word in the generated text  ( see paragraph 41 “If there are a number of upper case characters and all the lower case characters are the above characters, or if there are a number of lower case characters and all the upper case characters are the above characters, then the error type is classified as capital word error.” Note if the word has a data type including a mixture of capital and lower case errors  an error is determined) The motivation to combine is that “It may be 

Re claim 20 the additional featues of claim 20 are taught by claim 18 of the patent


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 19 and 20 discloses  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Mori US 2014/0324648 in further view of Ma et al 2004/0086179.



Performing optical character recognition of each image of the plurality of images to obtain a generated text (see paragraph 66 note that OCR is performed on each frame);
identifying one or more errors in text generated based on OCR of each image of the plurality of images (see paragraph 61 OCR is performed on the frames and the frame with the lowest error rate is selected); calculating a statistical score based on identification of the one or more errors (see paragraph 61 OCR is performed on the frames and the frame with the lowest error rate is selected); selecting, by the processor, an image among the plurality of images wherein the generated text corresponding to the image has minimum statistical score(see paragraph 61 OCR is performed on the frames and the frame with the lowest error rate is selected).

Mori does not expressly disclose determining a data type of at least one word in the generated text ; Page 6 of 19Application No. 16/789,174 Reply to Office Action of March 31, 2021 identifying one or more errors in the generated text based on determination of the data type of the at least one word in the generated text, a type of at least one character of the at least one word or a position of the at least one character.. Ma discloses  determining a data type of at least one word in the generated text ; Page 6 of 19Application No. 16/789,174 Reply to Office Action of March 31, 2021 identifying one or more errors in the generated text based on determination of the data type of the at least one word in the generated text  ( see paragraph 41 “If there are a number of upper case characters and all the lower case characters are the above characters, or if there are a number of lower case characters and all the upper case characters are the above characters, then the error type is classified as capital word error.” Note if the word has a data type including a mixture of capital and lower case errors  an error is determined furthermore the type of character upper case or lower case is used to determine the error) The motivation to combine is that “It may be difficult for the OCR engine to 



Re claim 20 Mori does not expressly disclose 

identifying erroneous text associated with the one or more errors, replacing the erroneous text with correct text, comprising: modifying one or more characters in the generated text corresponding to the one or more errors based on querying a linguistic database.


 Ma further discloses: identify erroneous text associated with the one or more errors (see paragraph 39), replace the erroneous text with correct text, comprising modify one or more characters in the generated text corresponding to the one or more errors based on querying a linguistic database (see paragraph 39 not words not in dictionary are sent to error type arbitrator). The motivation to combine is to post process OCR output to correct errors improve quality of the text(see paragraph 2). Therefore it would have been obvious before the effective filing date of the claimed invention to combine Ma with Mori to correct the errors in OCR output.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN T MOTSINGER whose telephone number is (571)270-1237. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN T MOTSINGER/Primary Examiner, Art Unit 2669